People v Quilez (2014 NY Slip Op 05042)
People v Quilez
2014 NY Slip Op 05042
Decided on July 3, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 3, 2014Friedman, J.P., Sweeny, Andrias, Saxe, Kapnick, JJ.


3187/10 12920A 6334/10 12920

[*1] The People of the State of New York, Respondent,
vEmanuel Quilez, Defendant-Appellant.
Steven Banks, The Legal Aid Society, New York (Ellen Dille of
counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Susan Gliner of counsel), for respondent.
Judgments, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered February 6, 2012, convicting defendant, after a jury trial, of assault in the first degree and menacing a police officer, and sentencing him to an aggregate term of 13 years, unanimously affirmed.
Defendant's legal sufficiency claim is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits. We also find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations. The evidence, including the type of wound inflicted, supports the inference that defendant intended to cause serious physical injury when he stabbed the victim in the chest.
Defendant's challenges to the court's jury instructions and its comments during jury selection are unpreserved, and we decline to review them in the interest of justice. As an alternate holding, we find no basis for reversal.
Defendant received effective assistance of counsel under the state and federal standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). Defendant has not shown that his attorney's failure to raise the above-discussed issues concerning legal sufficiency and the court's remarks was objectively unreasonable, or that it had any reasonable possibility of affecting the outcome or depriving defendant of a fair trial.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 3, 2014
DEPUTY CLERK